
	

113 HR 1661 IH: Improving Cancer Treatment Education Act of 2013
U.S. House of Representatives
2013-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1661
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2013
			Mr. Israel (for
			 himself and Mr. Tiberi) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide comprehensive cancer patient treatment education under the Medicare
		  program and to provide for research to improve cancer symptom
		  management.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Improving Cancer Treatment
			 Education Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Comprehensive Cancer Patient Treatment Education Under
				the Medicare Program
					Sec. 101. Medicare coverage of comprehensive cancer patient
				treatment education services.
					Title II—Research on Cancer Symptom Management
				Improvement
					Sec. 201. Sense of Congress.
					Sec. 202. NIH Research on cancer symptom management
				improvement.
				
			2.FindingsThe Congress makes the following
			 findings:
			(1)Many people with
			 cancer experience side effects, symptoms, and late complications associated
			 with their disease and their treatment, which can have a serious adverse impact
			 on their health, well-being, and quality of life.
			(2)Many side effects
			 and symptoms associated with cancer and its treatment can be reduced or
			 controlled by the provision of timely symptom management and services and also
			 by educating people with cancer and their caregivers about the potential
			 effects before treatment begins.
			(3)Studies have found
			 that individualized educational intervention for cancer pain management from a
			 registered nurse was effective for patients with cancer being treated in
			 outpatient and home-based settings. Similarly, the number of caregivers who
			 said they were well informed and confident about caregiving after attending a
			 family caregiver cancer education program increased after program
			 attendance.
			(4)People with cancer
			 benefit from having an educational session with oncology nurses in advance of
			 the initiation of treatment to learn how to reduce the risk of and manage
			 adverse effects and maximize well-being. Helping patients to manage their side
			 effects reduces adverse events and the need for urgent or inpatient
			 care.
			(5)The Oncology
			 Nursing Society has received reports from its members that, because the
			 Medicare program and other payers do not cover the provision of patient
			 treatment education, patients and their caregivers often do not receive
			 adequate education before the onset of such patients’ treatment for cancer
			 regarding the course of such treatment and the possible side effects and
			 symptoms such patients may experience. The Oncology Nursing Society recommends
			 that all patients being treated for cancer have a one-on-one educational
			 session with a nurse in advance of the onset of such treatment so that such
			 patients and their caregivers receive the information they need to help
			 minimize adverse events related to such treatment and maximize the well-being
			 of such patients.
			(6)Insufficient or
			 non-existent Medicare payments coupled with poor investment in symptom
			 management research contribute to the inadequate education of patients, poor
			 management and monitoring of cancer symptoms, and inadequate handling of late
			 effects of cancer and its treatment.
			(7)People with cancer
			 often do not have the symptoms associated with their disease and the associated
			 treatment managed in a comprehensive or appropriate manner.
			(8)People with cancer
			 deserve to have access to comprehensive care that includes appropriate
			 treatment and symptom management.
			(9)Patients who
			 receive infused chemotherapy likely obtain some treatment education during the
			 course of the administration of their treatment; yet, many do not, and
			 individuals who may receive a different type of cancer care, such as radiation
			 or surgical interventions or oral chemotherapy taken at home, likely do not
			 receive treatment education during their treatment.
			(10)Comprehensive
			 cancer care must include access to services and management associated with
			 nausea, vomiting, fatigue, depression, pain, and other symptoms.
			(11)The Institute of
			 Medicine report, Ensuring Quality Cancer Care asserts that
			 much can be done to relieve the symptoms, ease distress, provide
			 comfort, and in other ways improve the quality of life of someone with cancer.
			 For a person with cancer, maintenance of quality of life requires, at a
			 minimum, relief from pain and other distressing symptoms, relief from anxiety
			 and depressions, including the fear of pain, and a sense of security that
			 assistance will be readily available if needed..
			(12)The Institute of
			 Medicine report, Cancer Care for the Whole Patient: Meeting Psychosocial
			 Health Needs recognizes that cancer patients’ psychosocial needs
			 include information about their therapies and the potential side
			 effects.
			(13)As more than half
			 of all cancer diagnoses occur among individuals age 65 and older, the
			 challenges of managing cancer symptoms are growing for patients enrolled in the
			 Medicare program.
			(14)Provision of
			 Medicare payment for comprehensive cancer patient treatment education, coupled
			 with expanded cancer symptom management research, will help improve care and
			 quality of life for people with cancer from the time of diagnosis through
			 survivorship or end of life.
			IComprehensive
			 Cancer Patient Treatment Education Under the Medicare Program
			101.Medicare
			 coverage of comprehensive cancer patient treatment education services
				(a)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
					(1)in subsection
			 (s)(2)—
						(A)by striking
			 and at the end of subparagraph (EE);
						(B)by adding
			 and at the end of subparagraph (FF); and
						(C)by adding at the
			 end the following new subparagraph:
							
								(GG)comprehensive cancer patient
				treatment education services (as defined in subsection
				(iii)(1));
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(iii)Comprehensive cancer patient treatment education
		  services(1)The term comprehensive cancer patient
				treatment education services means—
									(A)in
				the case of an individual who is diagnosed with cancer, the provision of a
				one-hour patient treatment education session delivered by a registered nurse
				that—
										(i)is furnished to the individual and the
				caregiver (or caregivers) of the individual in advance of the onset of
				treatment and to the extent practicable, is not furnished on the day of
				diagnosis or on the first day of treatment;
										(ii)educates the individual and such caregiver
				(or caregivers) to the greatest extent practicable, about all aspects of the
				care to be furnished to the individual, informs the individual regarding any
				potential symptoms, side-effects, or adverse events, and explains ways in which
				side effects and adverse events can be minimized and health and well-being
				maximized, and provides guidance regarding those side effects to be reported
				and to which health care provider the side effects should be reported;
										(iii)includes the provision, in written form, of
				information about the course of treatment, any responsibilities of the
				individual with respect to self-dosing, and ways in which to address symptoms
				and side-effects; and
										(iv)is furnished, to the greatest extent
				practicable, in an oral, written, or electronic form that appropriately takes
				into account cultural and linguistic needs of the individual in order to make
				the information comprehensible to the individual and such caregiver (or
				caregivers); and
										(B)with respect to an individual for whom a
				course of cancer treatment or therapy is materially modified, a one-hour
				patient treatment education session described in subparagraph (A), including
				updated information on the matters described in such subparagraph should the
				individual’s oncologic health care professional deem it appropriate and
				necessary.
									(2)In establishing standards to carry out
				paragraph (1), the Secretary shall consult with appropriate organizations
				representing providers of oncology patient treatment education services and
				organizations representing people with
				cancer.
								.
					(b)PaymentSection 1833(a)(1) of such Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(1)by striking
			 and before (Z); and
					(2)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to comprehensive cancer patient treatment education services (as defined in
			 section 1861(iii)(1)), 150 percent of the payment rate established under
			 section 1848 for diabetes outpatient self-management training services (as
			 defined in section 1861(qq)), determined and applied without regard to any
			 coinsurance.
					(c)CoverageSection
			 1862(a)(1) of such Act (42 U.S.C. 1395y(a)(1)) is amended—
					(1)in subparagraph
			 (O), by striking and at the end;
					(2)in subparagraph
			 (P), by striking the semicolon at the end and inserting , and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(Q)in
				the case of comprehensive cancer patient treatment education services (as
				defined in subsection (iii)(1)) which are performed more frequently than is
				covered under such
				section;
							.
					(d)No impact on
			 payment for other servicesNothing in this section shall be construed
			 to affect or otherwise authorize any reduction or modification, in the Medicare
			 payment amounts otherwise established for chemotherapy infusion or injection
			 codes with respect to the calculation and payment of minutes for chemotherapy
			 teaching or related services.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to services furnished on or after the first day of the
			 first calendar year that begins after the date of the enactment of this
			 Act.
				IIResearch on
			 Cancer Symptom Management Improvement
			201.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)many people with cancer experience side
			 effects, symptoms, and late side effects associated with their disease and
			 their treatment, and such effects can have a serious adverse impact on the
			 effectiveness of their treatment, their health, well-being, and quality of
			 life;
				(2)with the number of
			 cancer survivors continuing to grow, addressing the effects of their symptoms
			 and side effects is becoming increasingly critical in reducing the burden of
			 cancer and its treatments;
				(3)although research
			 is producing new insights into the causes of and cures for cancer, efforts to
			 manage the symptoms and side effects of the disease and its treatments have not
			 kept pace; and
				(4)the National
			 Institutes of Health should continue to support research in the area of symptom
			 management and the role that nurses play in providing those
			 interventions.
				202.NIH Research on
			 cancer symptom management improvement
				(a)In
			 generalThe Director of the
			 National Institutes of Health shall expand, intensify, and coordinate programs
			 for the conduct and support of research with respect to—
					(1)improving the
			 treatment and management of symptoms and side effects associated with cancer
			 and cancer treatment; and
					(2)evaluating the
			 role of nursing interventions in the amelioration of such symptoms and side
			 effects.
					(b)AdministrationThe Director of the National Institutes of
			 Health is encouraged to carry out this section through the Director of the
			 National Cancer Institute, in collaboration with at least the directors of the
			 National Institute of Nursing Research, the National Institute of Neurological
			 Disorders and Stroke, the National Institute of Mental Health, the National
			 Center on Minority Health and Health Disparities, the National Center for
			 Complementary and Alternative Medicine, and the Agency for Healthcare Research
			 and Quality.
				
